Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claim 46  is objected to because of the following informalities: 
Claim 46, line 3, “ the outer surface of recliner” should be – an outer surface of recliner—
Claim 46, line 13, “ at least a portion” should be – at least one portion—
Claim 46, line 13-14, “ actuate at least a portion” should be – actuate the at least one portion--	
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3. Claim 46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. Claim 46 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what  “ articulate switch” in claim 46 means since it is not a term of art and is not defined in the specification. For examination purpose, the limitation “ articulate switch” is interpreted as “ switch”

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 1, 9, 12, 15, 17, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1) in view of URATANI ( JP2002354878A)
With regard to claim 1, Henriott teaches an article of furniture see title) comprising: a. a power source (power source from 84, or 62 Fig. 9); b. a charging port ( e.g., 26, Fig. 9) 
Henriott does not teach switch located in the electrical connection between the power source and the charging port, wherein the switch controls the power from the power source to the charging port, the switch is configured to limit the power to only the charging port, while not limiting the power to the motor and switch limits the power from the power source to the charging power supply).
URATANI teaches the switch ( e.g., 7, Fig 1) located in the electrical connection between the power source ( e.g., 1, Fig. 1) and the charging port ( output of 10, Fig. 1 and Henriott teaches about charging port), wherein the switch ( e.g., 7, Fig. 1) controls the power from the power source ( e.g., 1, Fig. 1) to the charging port ( output of 10, Fig. 1) , the switch is configured to limit the power to only the charging port ( output of 10, Fig. 1) , while not limiting the power to the motor ( e.g., 5, Fig. 1) and switch limits the power from the power source ( e.g., 1, Fig. 1) to the charging power supply ( e.g., 11, Fig. 1)( e.g., 7 only controls power to 11 not, 5) ( Note: Uratani also teaches dc/dc converter between the switch and charging port in Fig. 1)

With regard to claim 9, the combination of  Henriott  and Urantani teaches all the limitations of claim 1, URATANI further teaches  a microcontroller ( e.g., 13, Fig. 1) that is electrically connected to the switch ( e.g., 7, Fig. 1) and controls the switch ( e.g., 7, Fig. 1) ( 13 control 7 through 8, Fig. 1).
With regard to claim 12, the combination of Henriott  and URATANI teaches all the limitations of claim 1, URATANI further teaches said power source further comprising a battery ( see 1 is a battery, Fig. 1).
With regard to claim 15, Henriott  teaches an article of furniture ( see title) comprising:
a. a power source(power source from 84, or 62 Fig. 9);

b. a charging port( e.g., 26, Fig. 9)   electrically connected to the power source(power source from 84 or 62, Fig. 9); wherein the charging port( e.g., 26, Fig. 9) being configured to connect to a first device(  cigarette lighter, [0034] 26 connects to a cigarette lighter) and the charging port being configured to provide power to the first device( 26 can provide power to cigarette lighter [0034]);
d. a second device  ( 88b or 30 a, Fig. 9) connected to the power source(power source from 84, or 62,Fig. 9), and comprising a motor for actuating a portion of the furniture ( e.g., 88b, Fig. 9) or 
 	Henriott  does not teach a charging port switch located between the power source and the charging port and controlling the current from the power source to the charging port;
e. the charging port switch is configured to control the power to only the charging port and to not limit the power to any other electrical devices and said charging port switch limits the power from the power source to the charging power supply.
However, URATANI teaches a charging port switch ( e.g., 7, Fig 1) located between the power source ( e.g., 1, Fig. 1) and the charging port ( port connected to 11, Fig. 1), wherein controlling the current from the power source ( e.g., 1, Fig. 1) to the charging port ( output port of 10, Fig. 1) , the charging port switch is configured to limit the power to only the charging port ( output of 10 Fig. 1) , while not limiting the power to any other electrical devices ( e.g., 5, Fig. 1) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott, to configure a charging port switch located between the power source and the charging port and controlling the current from the power source to the charging port. the charging port switch is configured to control the power to only the charging port and to not limit the power to any other electrical devices and said charging port switch limits the power from the power source to the charging power supply,  as taught by URATANI, in order to use the switch to  control the charging port without interfering the operation of the motor, implement a user desired operating scheme and satisfy the user’s requirement.
With regard to claim 17, the combination of Henriott  and Uratani teaches all the limitations of claim 15.
Henriott does not teach a second device switch electrically connected to the second device wherein the charging port switch and the second device switch differ in at least one physical property comprising size, shape, material, color, lighting, texture, and/or location .
 	However, Urantani teaches a second device switch ( e.g.,2, Fig. 1) electrically connected to the second device ( e.g., 3/4/5, Fig. 1) wherein the charging port switch ( e.g., 7, Fig. 1)  and the second device switch ( e.g., 2, Fig. 1) differ in at least one physical property comprising size, shape, material, color, lighting, texture, and/or location ( e.g., 2 and 7 at different location Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 15, to configure a second device switch to be electrically connected to the second device wherein the charging port switch and the second device switch differ in at least one physical property comprising size, 
With regard to claim 23, Henriott  teaches an article of furniture ( see title) comprising 
a. a battery ( e.g., 62, Fig. 9); b. a charging port ( e.g., 26, fig. 9)  electrically connected to the battery( 62, Fig. 9) wherein the charging port (e.g., 26, Fig. 9)  is configured to connect to a first device (  cigarette lighter, [0034] 26 connects to a cigarette lighter) and to provide power to a first device( 26 can provide power to cigarette lighter [0034]);
d. a motor  ( e.g., 88b, Fig. 9) connected to at least one portion of the article of furniture ( see 88 in Fig. 5 which is connected to part of the furniture ) and configured to actuate the at least one portion of the furniture( e.g., 88 b lift the furniture, Fig. 9);
e. the motor being ( e.g., 88b, Fig. 9) electrically connected to the battery ( e.g., 26, Fig. 9), and a charging power supply electrically connected to the power source and to the charging port wherein said charging power supply is a DC-DC converter  ( e.g., 128, Fig. 9) that converts a first DC voltage inputted from the power source ( input to 128, Fig. 9)  to a second DC voltage outputted to the charging port ( output from 128, Fig. 9, see battery input can be 6 V, while it can be connected to 128 provides desirable voltage output like 12 volts to power outlets, [0046]).
Henriott  does not  teach c. a switch located in the electrical connection between the battery and the charging port, wherein the switch controls the power from the battery to the charging port; f. the switch configured to limit the  power to only the charging port, while not limiting the power to the motor and said switch limits the power from the battery to the charging power supply.
However, URATANI teaches a switch ( e.g., 7, Fig 1) located between the battery ( e.g., 1, Fig. 1) and the charging port ( port connected to 11, Fig. 1), wherein the switch controls the power from the battery ( e.g., 1, Fig. 1) to the charging port ( output port of 10, Fig. 1) , the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott, to configure a switch to be located in the electrical connection between the battery and the charging port, wherein the switch controls the power from the battery to the charging port; configure the switch to limit power to only the charging port, while not limiting power to the motor and said switch limits the power from the battery to the charging power supply,  as taught by URATANI, in order to use the switch to  control the charging port without interfering the operation of the motor, implement a user desired operating scheme and satisfy the user’s requirement.
With regard to claim 24, the combination of Henriott  and Uratani teaches all the limitations of claim 23, Urantani further teaches a microcontroller ( e.g., 13 , Fig. 1) electrically connected to the switch ( e.g., 7, Fig. 1) and capable of activating said switch( e.g., 7, Fig. 1) .

6. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  and URATANI ( JP2002354878A) in further view of Kang ( US (US20050264262A1).
With regard to claim 3, the combination of Henriott and Urantani teaches all the limitations of claim 1, but not comprising a variable resistor electrically connected between the power source and to the charging port wherein microconroller controls the variable resistor.
However, Kang teaches a variable resistor ( e.g., 130, Fig. 1) electrically connected between the power source ( e.g., 110, Fig. 1) and to the charging port ( e.g., port to 150, Fig. 1) wherein a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 1, to include a variable resistor electrically connected between the power source and to the charging port wherein said switch controls the variable resistor,  as taught by Kang, in order to use the variable resistor to control the current to the load, implement an adaptive control and improve the operating efficiency of the system.

7. Claims 4, 5, 11, 18-19, 25-26, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  and URATANI ( JP2002354878A) in further view of Kephart (US5272386A)
With regard to claim 4, the combination of Henriott and URATANI teaches all the limitations of claim 1, but not a timer set for a predetermined time interval that activates the switch to allow power to the charging port during the predetermined time interval before turning the switch off or lowering the current to the charging port.
However, Kephart teaches a timer set ( e.g., 22, 24 Fig. 1) for a predetermined time interval that activates the switch ( e.g., 20, Fig. 1) to allow power to the charging port ( port connected to 13, Fig. 1)  during the predetermined time interval before turning the switch ( e.g., 20, Fig. 1) off or lowering the current to the charging port( port connected to 13 from 20, Fig. 1) ( see col 3, line 64-68, col 4, line 1-6,  e.g., time/control logic 22 will continue to activate power switch 20 without any interruptions, but will start the delay timer 24 counting down the selected time interval, delay timer 24 will proceed counting to zero and deactivate power switch 20 at the end of the time period).

	With regard to claim 5, the combination of Henriott ,Uratani and Kephart teaches all the limitations of claim 4, and Kephart further teaches an early stop setting or pause setting of the predetermined time interval ( e.g., if a low voltage fault is detected during the countdown period, an automatic/manual override will occur and timer/control logic 22 will immediately reset the timer 24 to minimum, col 4, line 5-15).
With regard to claim 11, the combination of Henriott and Uratani teaches all the limitations of claim 9, Uratani further teaches comprising a battery( e.g., 1, Fig. 1) in said power source.
The combination of Henriott and Uratani does not teach  a monitor system monitor a voltage of the battery, a notification system that is connected to the monitoring system, wherein the monitoring system activates the notification system when the voltage of the battery reaches a low threshold, and the notification system sends a notification to the microcontroller to activate the switch to limit the power to the charging port.
However, Kephart teaches a monitor system ( e.g., 12, Fig. 1) monitor a voltage of the battery ( e.g., 11, Fig. 1) a notification system ( e.g., 30, Fig. 1)that is connected to the monitoring system ( e.g., 12, Fig. 1) , wherein the monitoring system ( e.g., 12, Fig. 1) activates the notification system( e.g., 30, Fig. 1) when the voltage of the battery reaches a low threshold ( col 3, line 40-50, This detector 12 watches for a battery volt age below 11 volts D.C. When the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 9, to include a notification system that is connected to the monitoring system, wherein the monitoring system activates the notification system when the voltage of the battery reaches a low threshold, and the notification system sends a notification to the microcontroller to activate the switch to limit power to the charging port,   as taught by Kephart, in order to adaptively control the operation of the switch based on the capability of the power source, avoid overdrawn of the power source to cause damage, improve the safety of the operation and reduce the maintenance cost.
With regard to claim 18, the combination of Henriott and Uratani teaches all the limitations of claim 15, but not a timer wherein activation of the charging port switch allows power to the charging port for a predetermined time interval.
However, Kephart teaches a timer ( e.g., 22, Fig. 1) wherein activation of the charging port switch( e.g., 20, Fig. 1)  allows power to the charging port( port connected to 13 from 20, Fig. 1)   for a predetermined time interval ( With the delay timer 24 programmed to some selected time period, such as 1-15 hours, time/control logic 22 will continue to activate power switch 20 .... At this time, should no flags from any detector exist, delay timer 24 will proceed counting to zero and deactivate power switch 20 at the end of the time period, col 3, line 64-68, col 4, line 1-6).

With regard to claim 19, the combination of Henriott , Uratani and Kephart teaches all the limitations of claim 18, and Kephart further teaches  a timer ( e.g., 22, 24, Fig. 1) wherein activation of the charging port switch ( e.g., 20,  Fig. 1) allows power to the charging port ( port that connects to 13 from 20, Fig. 1) for a predetermined time interval( e.g., if a low voltage fault is detected during the countdown period, an automatic/manual override will occur and timer/control logic 22 will immediately reset the timer 24 to minimum, col 4, line 5-15). 
With regard to claim 25, the combination of Henriott and Uratani teaches all the limitations of claim 24, but not  a voltage monitor of the battery, and the voltage monitor of the battery being electrically connected to the microcontroller.
	However, Kephart teaches a voltage monitor( e.g., 12, Fig. 1) of the battery ( e.g., 11, Fig. 1), and the voltage monitor of the battery( e.g., 12, Fig. 1) being electrically connected to the microcontroller ( e.g., 30, 22, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 24, to include a voltage monitor of the battery, and the voltage monitor of the battery being electrically connected to the microcontroller,  as taught by Kephart, in order to adaptively control the operation of the switch based on the capability of the power source, avoid overdrawn of the power source to cause damage, improve the safety of the operation and reduce the maintenance cost.
With regard to claim 26, the combination of Henriott , Uratani  and Kephart teaches all the limitations of claim 25, Kephart further teaches  the microcontroller ( e.g., 30, 22, Fig. 1)automatically turning off the switch ( e.g., 20, Fig. 1) upon the voltage monitor detecting a voltage fault condition which indicates a voltage lower than a threshold voltage ( e.g.,  if a low voltage fault is detected during the countdown period, an automatic/manual override will occur and timer/control logic 22 will immediately reset the timer 24 to minimum. Unless reset by first low voltage detector 12, timer/logic unit 22 will disable the power switch 20 and disconnect power. Col 4, line 5-15, as described in col 3, line 40-50, detector 12 watches for a battery volt age below 11 volts D.C. When the voltage drops below 11 volts, a signal is sent to auto/manual override 30, therefore the low voltage fault is  voltage of the battery lower than a threshold voltage such as 11 volts ) .
With regard to claim 29, the combination of Henriott and Uratani teaches all the limitations of claim 23, but not comprising a timer wherein activation of the switch allows power to the charging port for a predetermined time interval.
However, Kephart teaches a timer ( e.g., 22, 30, Fig. 1) wherein activation of the switch ( e.g., 20, Fig. 1) allows power to the charging port ( port connected to 13, Fig. 1) for a predetermined time interval ( e.g., With the delay timer 24 programmed to some selected time period, such as 1-15 hours, time/control logic 22 will continue to activate power switch 20 .... At this time, should no flags from any detector exist, delay timer 24 will proceed counting to zero and deactivate power switch 20 at the end of the time period, col 3, line 64-68, col 4, line 1-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 23, to include a timer wherein activation of the switch allows power to the charging port for a predetermined time interval,  as taught by Kephart, in order to allow the equipment to run during a pre-selected time, avoid waste of power if not needed, and improve the power usage efficiency of the system.
With regard to claim 30, the combination of Henriott , Uratani and Kephart teaches all the limitations of claim 29, and Kephart further teaches an override setting that stops the timer before the end of predetermined time interval( e.g., if a low voltage fault is detected during the countdown period, an automatic/manual override will occur and timer/control logic 22 will immediately reset the timer 24 to minimum, col 4, line 5-15).

8. Claim 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  and URATANI ( JP2002354878A)in further view of Suzuki ( US 20180370366)
With regard to claim 6, the combination of Henriott  and URATANI teaches all the limitations of claim 1.
Henriott does not teach comprising a detect switch as said switch or electrically connected to said switch wherein the detect switch detects the connection of the first device  to the charging port.
However, Suzuki teaches  a detect switch as said switch or electrically connected to said switch wherein the detect switch( limit switch in 40, [0025]) detects the connection of the first device( e.g., external device, [0025]) to the charging port ( e.g., 40, Fig. 1) (40 also includes a limit switch (not illustrated) such that the limit switch outputs a detection signal to the control unit 82 as soon as the external coupling terminal 40 is coupled to the external device.[0025])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 1, to include a detect switch as said switch or electrically connected to said switch wherein the detect switch detects the connection of the first device  to the charging port,  as taught by Suzuki, in order to detect the connection of the external device, adaptively control the operation of the system based on the detection results and improve the efficiency of the operation.
With regard to claim 7, the combination of  Henriott , URATANI and Suzuki teaches all the limitations of claim 6, Suzuki further teaches the detect switch either at the charging port( . 40 also includes a limit switch, [0025])  or at a distal end of a charging cable wherein the charging cable is connected to the charging port.

9. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  and URATANI ( JP2002354878A)in further view of Takata (WO2012160948A1) 
With regard to claim 13, the combination of  Henriott  and Uratani teaches all the limitations of claim 12.
The combination of Henriott and Uratani does not teach  a notification system   that is connected to the monitoring system and when the battery capacity is less a threshold voltage, the monitoring system signals the notification system to notify a user of the battery capacity.
However, Takata teaches a notification system ( e.g., 20, Fig. 2) that is connected to the monitoring system ( e.g., 21, Fig. 2) , and when the battery capacity is less than a threshold ( e.g., 20 measures 16 voltage less than a threshold) , the monitoring system ( e.g., 20, Fig. 2) signals the notification system ( e.g., 17 and 21, Fig. to notify a user of the battery capacity  ( the data transmission control unit 21 performs control to generate an urgent notification command together with the ID information specifying the pendant unit 11 and wirelessly transmit it to the reception adapter 12, page 5 of translation, para 4-5) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 12, to  include a notification system   that is connected to the monitoring system and when the battery capacity is low, configure the monitoring system to signal the notification system to notify a user of the low battery capacity,  as taught by Takata , in order to report the remote user about the condition of  .

10. Claims 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  and URATANI ( JP2002354878A)in further view of SALTALAMACCHIA (US20170196350A1).
With regard to claim 14, the combination of Henriott and Uratani teaches all the limitations of claim 9, but not the microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the switch.
However, Saltalamacchia teaches  microcontroller electrically connected to a microphone receiver ( claim 11, of Saltalamacchia optional electrical unit including microphone are connected to electronic circuity, and claim 14 of Saltalamacchia teaches that the electrical circuitry is microcontroller ) wherein the microphone receiver comprises a microphone ( microphone claim 7, 11, of Saltalamacchia), and the microcontroller is configured to receive and process voice commands that activate the switch( claim 7 of Saltalamacchia  of wherein the switch or electrical components is either performed manually or voice activated via microphone)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 9, to include a microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the switch,  as taught by Saltalamacchia , in order to use the voice activated function to control the switch, satisfy the user’s requirement and improve user’s experience
With regard to claim 34, the combination of Henriott and Urantani  teaches all the limitations of claim 24, but not the microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the switch.
However, Saltalamacchia teaches  electrically connected to a microphone receiver ( claim 11, of Saltalamacchia optional electrical unit including microphone are connected to electronic circuity, and claim 14 of Saltalamacchia teaches that the electrical circuitry is microcontroller )  wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the switch( claim 7 of Saltalamacchia  of wherein the switch or electrical components is either performed manually or voice activated via microphone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 24, to include a microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the switch,  as taught by SALTALAMACCHIA , in order to use the voice activated function to control the switch, satisfy the user’s requirement and improve user’s experience.

11. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  and URATANI ( JP2002354878A) in further view of Thomas ( US 2016/0234356).
With regard to claim 16, the combination of Henriott and Uratani teaches all the limitations of claim 15, but not a resilient material located on a region having an original shape and configured to allow the placement of the first device, and  the placement of the first device 
However, Thomas teaches a resilient material ( e.g., 725, 730, 750, Fig. 7A, 7C) located on a region having an original shape ( e.g., the foam 725, 730, 750 can comprise a soft, open cell memory foam that utilizes elastomeric webs [0404], 725, 730, 750 insides the enclosure 700) and configured to allow the placement of the first device( e.g.,  a user’s device, see [0437] enclosures described herein can comprise or include a rechargeable and/or replaceable battery or other rechargeable and/or replaceable power source capable of charging a user device while positioned in the privacy/security enclosure), and placement of the first device on top of the region resulting in the region losing the original shape and becoming flattened under the weight of the first device, and removal of the first device from the region allowing the region to expand back to its original shape ( the applicant specification[0034] describes the memory foam can perform such function , while Thomas disclose a memory foam insides the enclosure of the user device as a cushion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 15, to include a resilient material located on a region having an original shape and configured to allow the placement of the first device, and placement of the first device on top of the region resulting in the region losing the original shape and becoming flattened under the weight of the first device, and removal of the first device from the region allowing the region to expand back to its original shape,  as taught by Thomas , in order to use the memory foam as a cushion to protect the charging device, while the cushion can not only adapt to the charging device, but also return to original shape for future use and  improve the user’s experience.

s 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1)  , URATANI ( JP2002354878A) and Kephart (US5272386A)
In further view of Holling (US5349162A).

With regard to claim 27, the combination of Henriott , Uratani and Kephart teaches all the limitations of claim 26, Kephart further teaches  microcontroller ( e.g., 30, Fig. 1)  electrically connected to a notification system ( e.g., 30, Fig. 1)  the microcontroller ( e.g., 30, Fig. 1)sends a notification ( a signal is generated at the output 42 of the detector 12 and sent to timer/control logic 22 by way of auto/manual override 30 to disable power switch 20. Col 4, line 35-45) upon the voltage monitor ( e.g., 12, Fig. 1)  detecting the voltage fault condition( 12 is a low voltage detector, Fig. 1).
Kephart does not teach the notification system  comprising a light indicator, an audible alert, a vibrational alert, or a wireless module.
However, Holling teaches the notification system  comprising a light indicator, an audible alert, a vibrational alert, or a wireless module ( e.g., 66, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 26, to  include a notification system   comprising of a wireless module.,  as taught by Holling , in order to report the remote user about the condition of a local device, so that remote user can made operation decision, implement a remote control technique without being onsite to control the system, reduce the cost and improve the efficiency .
With regard to claim 28, the combination of Henriott , Urantani , Kephart and Holling teaches all the limitations of claim 27, Holling further teaches sending the notification to a user's remote device ( e.g., 34, Fig. 3)  about the voltage fault condition ( see col 12, line 30-55, reply signals 70 are transmitted to first communications means 60 of remote control unit 34 by second wireless communication means 66 if an error is detected)  and capable of receiving a command .

13. Claims 35-36, 38-39 is rejected under 35 U.S.C. 103 as being unpatentable over URATANI ( JP2002354878A), Henriott (US20040026998A1) in further view of Constien ( US20100233989A1)
With regard to claim 35, Uratani teaches  an device comprising:
a. a power source ( e.g., 1, Fig. 1);
b. a charging port( e.g., output of 10, charging 11, Fig. 1) wherein the charging port is electrically connected to the power source( e.g., 1, Fig. 1)  and wherein the charging port is configured to provide power to a first device ( 11, Fig. 1，;
c. a switch ( e.g., 7, Fig. 1)  located in the electrical connection between the power source( e.g., 1, Fig. 1)  and the charging port( 11, Fig. 1) , wherein the switch( e.g., 7，Fig. 1),  controls the power from the power source( e.g., 1, Fig. 1) to the charging port ( e.g., 11, Fig. 1) ; d. a second device ( e.g., 5, Fig. 1) electrically connected to the power source( e.g., 1, Fig. 1);
e. a microcontroller ( e.g., 13, Fig. 1) electrically connected to the switch ( e.g., 7, Fig. 1)  , h. the switch ( e.g., 44A, 44B, Fig. 1)  configured to limit power to only the charging port ( e.g., 40, Fig. 1) and to not limit power to the second device( e.g., 26, Fig. 1) ( 44A 44B only in the power path to 40, no in the power path to 26, Fig. 1)
a charging power supply( e.g., 10, Fig. 1) electrically connected to the power source( e.g., 1, Fig. 1) and to the charging port ( output of 10, Fig. 1) wherein said charging power supply is a DC-DC converter ( e.g., 10, Fig. 1) that converts a first DC voltage ( input voltage of  10, Fig. 1) from the power source ( e.g., 1, Fig. 1) to a second DC voltage ( output of 10, Fig. 1)  outputted 
Uratani does not explicitly teach an article of furniture and the microcontroller is connected to the second device. f. a communications circuit electrically connected to the microcontroller; g. the communications circuit capable of sending notifications and/or receiving commands from to a remote device.
However, Henriott teaches an article of furniture ( see title) and the microcontroller( e.g., 96, Fig. 9)  is connected to the second device ( e.g., 88b, Fig. 9) ( also Henriott teaches about charging port 26 in Fig. 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Urantani to include an article of furniture and configure the microcontroller to be connected to the second device,  as taught by Henriott, in order to implement the power system in the furniture as the required by the user, and use the microcontroller to control the second device and improve the operating efficiency.
	Further, Constien teaches f. a communications circuit( e.g., 122, Fig. 1) electrically connected to the microcontroller ( e.g., 120, Fig. 1); g. the communications circuit ( e.g., 122, Fig. 1) capable of sending notifications ( e.g., 510, 512, Fig. 5) and/or receiving commands from to a remote device ( e.g., 108, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Urantani and Henriott, to include communications module electrically connected to the microcontroller and configure the communications module to be capable of sending notifications and/or receiving commands from to a remote device,  as taught by Constien, in order to remove control the system, so that the operator do not need to go the working site, reduce the cost and save the time.
With regard to claim 36, the combination of Urantani , Henriott and Constien teaches all the limitations of claim 35, Constien further teaches a monitor( part of 120 that can monitor, Fig. 1) that detects power consumption at the charging port ( see claim 9 of Constien, a processor monitor operation of the battery-operated device and generate power consumption data, ), and the monitor configured to provide information about the power consumption to the microcontroller ( e.g., 120, Fig. 1), and the microcontroller ( e.g., 120, Fig. 1) configured to send a notification to the user's remote device ( e.g., 108, Fig. 1) containing the information about the power consumption ( see claim 1 of Constien, the processor send the generated power consumption data to a remote location).
With regard to claim 38, the combination of Urantani , Henriott and Constien teaches all the limitations of claim 35, Constien further teaches a wireless receiver and wireless transmitter ( e.g., 122 is a transceiver, Fig. 1, [0030]).
With regard to claim 39, the combination of Urantani, Henriott and Constien teaches all the limitations of claim 35, Constien further teaches  the microcontroller ( e.g., 120, Fig. 1) is further electrically connected to a monitor( e.g., part of 120 can monitor the power consumption of 124, see claim 9 of Constien, a processor monitor operation of the battery-operated device and generate power consumption data,) that gathers status information about a component ( e.g., 124, Fig. 1)connected to the microcontroller ( e.g., 120, Fig. 1), and the microcontroller configured to store the status information (e.g., 510, Fig. 5, history power consumption data, which are stored in memory 128, [0118]) and to send stored data that contains the status information to a remote device ( e.g., 108, Fig. 1).

37 is rejected under 35 U.S.C. 103 as being unpatentable over URATANI ( JP2002354878A), Henriott (US20040026998A1) ,  Constien ( US20100233989A1)
in further view of SALTALAMACCHIA (US20170196350A1).
With regard to claim 37, the combination of Urantani, Henriott and Constien teaches all the limitations of claim 35 but not microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and the microcontroller configured to receive and process voice commands through the microphone and microphone receiver to activate the switch.
However, Saltalamacchia teaches  ( claim 11, of Saltalamacchia optional electrical unit including microphone are connected to electronic circuity, and claim 14 of Saltalamacchia teaches that the electrical circuitry is microcontroller )  wherein the microphone receiver comprises a microphone, and the microcontroller is configured to receive and process voice commands that activate the switch( claim 7 of Saltalamacchia  of wherein the switch or electrical components is either performed manually or voice activated via microphone).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of claim 35, to include the microcontroller electrically connected to a microphone receiver wherein the microphone receiver comprises a microphone, and configure the microcontroller to receive and process voice commands through the microphone and microphone receiver to activate the switch,  as taught by SALTALAMACCHIA , in order to use the voice activated function to control the switch, satisfy the user’s requirement and improve user’s experience

15. Claims 40-41 is rejected under 35 U.S.C. 103 as being unpatentable over and URATANI ( JP2002354878A), Henriott (US20040026998A1) and Constien ( US20100233989A1) in further view of Danciu (US 9490998).
With regard to claim 40, the combination of Urantani and Henriott, and Constien teaches all the limitations of claim 39, but not  wherein the remote device is a remote network comprising a series of devices including a server  and one or more user's devices the user's device are configured to receive data from the server and configured to transmit a command to control the furniture to the server, wherein the servers configured to send the command to the communications  circuits .
However, Danciu teaches the remote device is a remote network comprising a series of devices including a server ( e.g., 66, 68A-68N Fig. 2)and one or more user's devices ( e.g., 62A, 62N, Fig. 2) wherein the user's devices ( 62A-62N, Fig. 2)  is configured to receive data from the server( e.g., 66, 68a-68N Fig. 2) and configured to transmit a command ( e.g., 204, Fig. 6) to control the furniture ( e.g., 64A, 64N, Fig. 2) to the server( e.g., 66, 68A-68N, Fig. 2) (see Fig.6) , wherein the server( e.g., 66, 68A-68N, Fig. 2) is configured to send the command  ( e.g., 210, Fig. 6) to the communications module ( e.g., 136 in Fig. 4 of the controlled device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 39, to configure the remote device to be a remote network comprising a series of devices including a server  and one or more user's devices wherein the user's devices  are configured to receive data from the server and configured to transmit a command to control the furniture to the server, wherein the servers configured to send the command to the communications module,  as taught by Danciu, in order to use remote device control the component, so that the operator do not need to be onsite, reduce the cost and save the time.
With regard to claim 41, the combination of Urantani ,Henriott, Constien and Danciu teaches all the limitations of claim 40, Danciu further teaches the data includes a unique identifier ( controlled device  identifier, Col 18, line 25-40) that identifies the origin of the data ( identifier of the controlled device, Col 18, line 25-40 ), wherein the origin is the article of furniture or a .

16. Claims 42-44 is rejected under 35 U.S.C. 103 as being unpatentable over URATANI ( JP2002354878A) in view of Strayer (US 7074091)  and Kephart (US5272386A)
With regard to claim 42, Urantani teaches method of managing power on an device comprising the steps of: a. Connecting a first device (11, Fig. 1)  to a charging port ( e.g., output of 10, Fig. 1)or cable wherein the charging port  ( e.g., output of 10, Fig. 1) or cable is electrically connected to a power source( e.g., 1, Fig. 1), and the power source( e.g., 1, Fig. 1) is electrically connected to a second device ( e.g., 5, Fig. 1), and the article further comprises a switch ( e.g., 7, Fig. 1) that is located between the charging port (e.g., output of 10, Fig. 1) or cable and the power source( e.g., 1, Fig. 1), and the switch( e.g., 7, Fig. 1 ) is configured to control the power to the charging port ( e.g., output of 10, Fig. 1) but not control the power to the second device ( e.g., 5, Fig. 1), and the charging port ( e.g., output of 10, Fig. 1) b. Actuating the switch ( e.g., 7, Fig. 1) to an ON setting wherein the ON setting enables power to be supplied to the charging port ( 40, Fig. 1) ( turn on 7 enable power to be supplied to charging port), wherein the article of furniture further comprising a charging power supply ( e.g., 10, Fig. 1) electrical connected to the power source ( e.g., 1, Fig. 1) and to the charging port ( output of 10, Fig. 1) wherein said charging power supply ( e.g., 1, Fig. 1)  electrically connected to the power source ( e.g., 1, Fig. 1) and to the charging port wherein said charging power supply is a DC-DC converter ( e.g., 10, Fig. 1) that converts a first DC voltage ( input of 10, Fig. 1) inputted from the power source to a second DC voltage ( output of 10, Fig. 1) outputted to the charging port 
Uratani does not teach charging port electrically connected to the article of furniture,  and the article of furniture comprises a switch, the charging port is electrically connected to the indicator which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator. c. Powering the first device after the switch is set to ON for a time interval; and d. Actuating the switch to an OFF setting wherein the OFF setting stops or reduces the power to the charging port.
However, Strayer teaches charging port ( e.g., 230, Fig. 2)electrically connected to the article of furniture ( see title and abstract),  and the article of furniture comprises a switch (280, Fig. 2), the charging port ( e.g., 230, Fig. 1) is electrically connected to an indicator ( e.g., 280, Fig. 2), the indicate which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator (the power switch 280 may include a light 285 or other means for indicating the status of the switch 280. For example, the light 285 may glow when the switch 280 is in an “on” position and remain inactive when the switch 280 is in an “off position, col 6, line 50-60, while 280 on indicates that the power is supplied to the charging port) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Uratani, to configure the charging port to be electrically connected to the article of furniture,  configure the charging port to be electrically connected to the indicator which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator,  as taught by Strayer, in order to implement the charging function in the furniture to make the furniture user more easy and convenient to charge the user’s device. The indicator helps the user to recognize the power is supplied to the charging port, improve the user’s experience , avoid wasting the power and improve the efficiency of the  power system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Uratani and Strayer, to power the first device after the switch is set to ON for a time interval; and actuate the switch to an OFF setting wherein the OFF setting stops or reduces the power to the charging port,  as taught by Kephart, in order to allow the equipment to run during a pre-selected time, avoid waste of power if not needed, and improve the power usage efficiency of the system.
With regard to claim 43, the combination of Uratani, Strayer and Kephart teaches all the limitations of claim 42, Kephart further teaches activating a timer wherein the timer ( e.g., 22, Fig. 1) is connected to the switch ( e.g., 20, Fig. 1), and the timer ( e.g., 22, Fig. 1)  is activated when the switch is set to the ON setting, wherein the timer keeps the switch to the ON setting for the interval which is a predetermined time interval. ( e.g., ( With the delay timer 24 programmed to some selected time period, such as 1-15 hours, time/control logic 22 will continue to activate power switch 20 .... At this time, should no flags from any detector exist, delay timer 24 will proceed counting to zero and deactivate power switch 20 at the end of the time period, col 3, line 64-68, col 4, line 1-6)
With regard to claim 44, the combination of Uratani, Strayer and Kephart teaches all the limitations of claim 43, Kephart further teaches a step of activating an early stop switch ( .

17. Claims 45 is rejected under 35 U.S.C. 103 as being unpatentable over URATANI ( JP2002354878A) , Strayer (US 7074091)  and Kephart (US5272386A) in further view of Suzuki ( US 20180370366)
With regard to claim 45, the combination of Uratani, Strayer and Kephart teaches all the limitations of claim 42,  but not actuating the switch to the ON and OFF setting further comprises a detect switch which the detect switches configured to be the switch or integrally actuating the switch wherein connecting the first device to the charging port activates the switch to the ON setting or removing the first device from the charging port turns the switch to the off setting.
 Suzuki  teaches the step of actuating the switch to the ON and OFF setting further comprises a detect switch( coupling terminal 40 also includes a limit switch (not illustrated) such that the limit switch outputs a detection signal to the control unit 82 as soon as the external coupling terminal 40 is coupled to the external device [0025] ) wherein the detect switch is configured to be the switch or integrally actuating the switch( e.g., 44A, 44B, Fig. 1) (limit switch is used to activate the switch) wherein connecting the first device to the charging port will activate the switch to the ON setting( [0105], After the external device is coupled to the external coupling terminal 40, the control unit 82 turns the switches 44A and 44B ON to couple the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  claim 42, to include a detect switch to be the switch or integrally actuating the switch wherein connecting the first device to the charging port activates the switch to the ON setting or removing the first device from the charging port turns the switch to the off setting,  as taught by Suzuki, in order to detect the connection of the external device, adaptively control the operation of the system based on the detection results and improve the efficiency of the operation.


18. Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1) in view of Suzuki ( US 20180370366) and   Strayer (US 7074091)  
With regard to claim 46, Henriott  teaches a powered chair ( Fig. 6 ‘s chair with a lift motor)
, comprising: a.    a battery ( e.g., 62, Fig. 9), 
b.    a control panel  ( e.g., 26, Fig. 3, Fig. 9)located on the outer surface of the recliner ( see 26 is on the out surface of the chair, Fig. 3), comprising
c.    a charging port ( charging port in Fig. 3, Fig. 9) electrically connected to the battery ( e.g., 62, Fig. 9), wherein the charging port ( e.g., 26, Fig. 9) is configured to connect to a first device ( device connected to 26, Fig. 9) and to provide a power to a first device, and the charging port ( e.g., 26, Fig. 9)  exhibits a quiescent loss of the power ( quiescent is a state when the circuit drive no load based on the definition attached, and quiescent current is defined as the current consumed by a circuit when it is in quiescent state,  so when there is no load, the charging port has a has a quiescent loss) when the first device is fully charged or the first device is not 
f.    a motor ( e.g., 88b, Fig. 9) connected to at least a portion of the powered chair ( lift motor 88b, Fig. 9)  and configured to actuate at least a portion of the recliner([0010] a lift motor for raising the lift portion relative to the base portion),
g.    wherein the motor ( e.g., 88b, Fig. 9) being electrically connected to the battery ( e.g., 62, Fig. 9), 
Henriott  does not teach a power indicator, an articulate switch located in the electrical connection between the battery and the charging port, wherein the switch controls the power from the battery to the charging port and the switch configured to limit the power to only the charging port to prevent the quiescent loss of the power in the charging port when the first device is fully charged or the first device is not connected to the charging port, and the switch is not configured to limit the power to the motor, the power chair is a recliner.
Suzuki teaches an articulate switch ( e.g., 44A, 44B Fig. 1)located in the electrical connection between the battery ( e.g., 16, Fig. 1) and the charging port ( e.g., 40, Fig. 1), wherein the switch controls the power from the battery ( e.g., 16, Fig. 1) to the charging port ( e.g., 40, Fig. 1) and the switch ( e.g., 44A, 44B, Fig. 1)configured to limit the power to only the charging port  ( e.g., 40, Fig. 1) to prevent the quiescent loss ( e.g., see applicant’s specification,[009] the power switch before the charging port can prevent the quiescent loss, and Suzuki teaches about the switch 44A before the 40, Fig. 1) of the power in the charging port ( e.g., 40, Fig. 1) when the first device is fully charged or the first device is not connected to the charging port ( e.g., 40, Fig. 1), and the switch ( e.g., 44A, 44B, Fig. 1) is not configured to limit the power to the motor ( e.g., 26, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott, to configure  an 
 Further, Strayer teaches a power indicator (the power switch 280 may include a light 285 or other means for indicating the status of the switch 280. For example, the light 285 may glow when the switch 280 is in an “on” position and remain inactive when the switch 280 is in an “off position, col 6, line 50-60, while 280 on indicates that the power is supplied to the charging port) and switch on the control panel (280 on the control panel 220, Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott and Suzuki, to configure the charging port to be electrically connected to the article of furniture,  configure the charging port to be electrically connected to the indicator which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator,  as taught by Strayer, in order to implement the charging function in the furniture to make the furniture user more easy and convenient to charge the user’s device. The indicator helps the user to recognize the power is supplied to the charging port, improve the user’s experience , avoid wasting the power and improve the efficiency of the  power system. 
In addition,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powered chair to a recliner in order to provide the outlet for a recliner, which is an existing and known furniture. And in para[0040] of  Henriott, discloses that the power outlets can be integrated with various furniture or office items a low-voltage direct current (DC) power source in order to provide portability, worldwide universality of power source through different furniture such as recliner. It would have been an obvious matter of design choice to select the recliner as the powered furniture, since applicant has not disclosed that using the recliner has solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with other powered furniture.

18. Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Henriott (US20040026998A1) in view of Suzuki ( US 20180370366) and   Strayer (US 7074091)  and Hille( US20140152068A1)
 	With regard to claim 46, Henriott  teaches a powered chair ( Fig. 6 ‘s chair with a lift motor)
, comprising: a.    a battery ( e.g., 62, Fig. 9), 
b.    a control panel  ( e.g., 26, Fig. 3, Fig. 9)located on the outer surface of the recliner ( see 26 is on the out surface of the chair, Fig. 3), comprising
c.    a charging port ( charging port in Fig. 3, Fig. 9) electrically connected to the battery ( e.g., 62, Fig. 9), wherein the charging port ( e.g., 26, Fig. 9) is configured to connect to a first device ( device connected to 26, Fig. 9) and to provide a power to a first device, and the charging port ( e.g., 26, Fig. 9)  exhibits a quiescent loss of the power ( quiescent is a state when the circuit drive no load based on the definition attached from Maxim, and quiescent current is defined as the current consumed by a circuit when it is in quiescent state,  so when there is no load, the charging port has a has a quiescent loss) when the first device is fully charged or the first device is not connected to the charging port ( 26, Fig. 9) ( when the device does not connect to 26, there is a quiescent loss of the power, Fig. 9),

g.    wherein the motor ( e.g., 88b, Fig. 9) being electrically connected to the battery ( e.g., 62, Fig. 9), 
Henriott  does not teach a power indicator, an articulate switch located in the electrical connection between the battery and the charging port, wherein the switch controls the power from the battery to the charging port and the switch configured to limit the power to only the charging port to prevent the quiescent loss of the power in the charging port when the first device is fully charged or the first device is not connected to the charging port, and the switch is not configured to limit the power to the motor, the power chair is a recliner.
Suzuki teaches an articulate switch ( e.g., 44A, 44B Fig. 1)located in the electrical connection between the battery ( e.g., 16, Fig. 1) and the charging port ( e.g., 40, Fig. 1), wherein the switch controls the power from the battery ( e.g., 16, Fig. 1) to the charging port ( e.g., 40, Fig. 1) and the switch ( e.g., 44A, 44B, Fig. 1)configured to limit the power to only the charging port  ( e.g., 40, Fig. 1) to prevent the quiescent loss ( e.g., see applicant’s specification,[009] the power switch before the charging port can prevent the quiescent loss, and Suzuki teaches about the switch 44A before the 40, Fig. 1) of the power in the charging port ( e.g., 40, Fig. 1) when the first device is fully charged or the first device is not connected to the charging port ( e.g., 40, Fig. 1), and the switch ( e.g., 44A, 44B, Fig. 1) is not configured to limit the power to the motor ( e.g., 26, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott, to configure  an articulate switch located in the electrical connection between the battery and the charging port, wherein the switch controls the power from the battery to the charging port and the 
 Further, Strayer teaches a power indicator (the power switch 280 may include a light 285 or other means for indicating the status of the switch 280. For example, the light 285 may glow when the switch 280 is in an “on” position and remain inactive when the switch 280 is in an “off position, col 6, line 50-60, while 280 on indicates that the power is supplied to the charging port) and switch on the control panel (280 on the control panel 220, Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of  Henriott and Suzuki, to configure the charging port to be electrically connected to the article of furniture,  configure the charging port to be electrically connected to the indicator which indicates when the power is supplied to the charging port, actuating the switch and activates the indicator,  as taught by Strayer, in order to implement the charging function in the furniture to make the furniture user more easy and convenient to charge the user’s device. The indicator helps the user to recognize the power is supplied to the charging port, improve the user’s experience , avoid wasting the power and improve the efficiency of the  power system. 
In addition, Hille teaches about a recliner [0032]) with a motor ( 5, Fig. 2) and charging battery( 8, Fig. 2)
  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powered chair to a recliner in order to provide the outlet for a recliner as taught by Hille, in order to provide the switched charging port to a .


Response to Arguments
19. Applicant’s arguments with respect to claim(s) 1, 15, 23, 35, 46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
20. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ang ( US 20140159478) teaches about power supply through dc converter and switch.
Furukawa ( US 20030117019) teaches about switch connect to the output fan.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/PINPING SUN/Primary Examiner, Art Unit 2836